DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kengo et al (JP2017-007955).
Kengo sets forth dental polymerizable compositions containing a diphosphonic acid group-containing polymerizable monomers that exhibits excellent initial adhesive strength to both enamel and dentin and imparts high adhesive durability—see [0010].  Said diphosphonic acid group-containing monomers are represented by general formula (I):  
    PNG
    media_image1.png
    116
    265
    media_image1.png
    Greyscale
--see [0012].  By definition, as set forth in section [0013], R3 is a methyl group; R1 is a C2 to C12 aliphatic hydrocarbon group, optionally containing O or N atoms; R2 is oxygen; and R4 and R5 are -CH2- groups.  
Kengo explicitly sets forth said diphosphonic acid group-containing polymerizable monomer can by represented by chemical formula [16], which include the compounds:  
    PNG
    media_image2.png
    365
    537
    media_image2.png
    Greyscale
.  These are deemed to anticipate the adhesion promoter of the formula found in claim 18.  For instance, the first formula, above, anticipates claim 18, when R1 is -CH3- alkyl; R2 is -CH2-CH2-O-CH2CH2-; X1 is -O-; R3 is -CH2CH2-N-(CH2)-CH2-; R5 is -H-; subscript x is 1 and subscript y is 2.  In addition, per example Kengo sets forth obtaining compounds A-3 and A-4 having chemical structures [29] and [030], respectfully for use in polymerizable dental compositions found in Table 1--
    PNG
    media_image3.png
    201
    574
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    179
    553
    media_image4.png
    Greyscale
.   
The adhesion promoter having the formula found in claim 18 is anticipated by the reference for the reasons set forth above.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kengo as applied to claim 18 above, and further in view of Trujillo-Lemon et al (US2013/0047887).
Kengo fails to expressly set forth a curable composition comprising a multifunctional urethane (meth) acrylate oligomer; optionally a reactive diluent; an initiator; and an adhesion promoter of the formula found in instant claim 1.  Kengo sets forth a curable dental material comprising (A) a diphosphonic acid acidic monomer which is deemed to anticipate the formula found in claims 1 and 18; (B) a polymerizable monomer comprising (B1) a hydrophilic monomer and (B2) a hydrophobic monomer; (C) a polymerization initiator; (D) a polymerization accelerator; (E) a filler; and (F) a solvent—see [0013]- [0015]; [0119]; [0121]- [0123].  Said curable dental materials described by Kengo include dental primers; dental cements; dental bonding materials; and self-adhesive dental composite resins—see [0223].   It is deemed the diphosphonic acid compound (A), i.e., the acidic polymerizable material inherently has adhesion promoting properties.  Kengo sets forth said compound exhibits excellent initial adhesive strength to both enamel and dentin, as well as, imparting high adhesive durability when used in dental polymerizable compositions—see [0010].  Thus, as set forth above component (A) of Kengo is deemed to anticipate the adhesion promoter of the formulas found in claims 1 and 18.  Additionally, it is deemed the hydrophilic monomer (B1) and the hydrophobic monomer (B2) anticipate the reactive diluent found in the instant claims.  It is deemed the hydrophilic monomers (B1) and hydrophobic monomers (B2) meet the definition of being a low viscosity (meth) acrylate monomer as set forth in instant claim 10.  An exemplified hydrophilic monomer, suggested by Kengo is hydroxyethyl (meth) acrylate, which is a low viscosity methacrylate monomer that is a liquid.  It is deemed the suggested monomers set forth by Kengo in [0122]- [0124] meet the definition of applicant’s claimed reactive diluent.  Kengo sets forth said polymerizable monomer (B) is added in amounts from 1 to 50 parts by weight, preferably from 25 to 30 parts by weight—see [0178].  Kengo sets forth said composition 0.5 to 20 parts by weight of Compound (A) and 10 to 99.5 parts by weight of polymerizable monomer (B); 0.001 to 30 parts by weight of a polymerization initiator (C) 0.001 to 30 parts by weight of a polymerization accelerator (D) per 100 parts by weight of the total amount of the polymerizable monomer component.
Kengo differs from the instantly claimed invention because Kengo does not suggest the use of a multifunctional urethane (meth) acrylate oligomer in amounts from 10 to 85 pbw.  However, it is known from the prior art dental adhesive compositions comprising acidic monomers comprising phosphonic acid groups; hydrophilic polymerizable monomers; initiators, as well as, sensitizers/accelerators can, also additionally comprise urethane dimethacrylate oligomers, as evidenced by Trujillo-Lemon.  
Trujillo-Lemon sets forth dental bonding materials having improved adhesion properties.  Said dental compositions comprise a multifunctional acidic-methacrylate compound having the general formula (I); one or more polymerizable monomers selected from the grouping found in [0095], wherein urethane dimethacrylate oligomers are mentioned; a hydrophilic (meth) acrylate compound selected from the grouping in [0096]; in addition, said composition may comprise coloring agents; inhibitors; and/or initiator systems, as well as, fuller materials—see [0095] to [0099].  Said dental compositions set forth by Trujillo-Lemon are usable as dental adhesives; dental cements; dental hybrid composites; sealants; and the like—see [0100-0101].  Per example 17, Trujillo-Lemon sets forth two part bonding adhesive compositions comprising Part (A) comprising HEMA/ an acidic compound (5) (a diphosphonic acid having  urethane bonds); BisGMA and Part (B) comprising BISEMA/DDCDMA/UDMA; wherein HEMA is hydrophilic monomer hydroxyethyl (meth) acrylate; BisEMA is 2,2-bis(4-(2-hydroxyl-3-methacryloyloxypropyl) phenyl) propane; BisGMA is 2-2,bis(4-(2-methacryloxyethoxy) phenylpropane; DDCDMA is dimer dicarbamate dimethacrylate ( a urethane dimethacrylate); and UDMA is 1,6-bis-[2-(methacryloyloxy-ethoxycarbonylamino]-2,4,4-trimethylhexane (a urethane dimethacryalte)—see Figure 2; Example 5; Example 14, 3rd Part A formulation; Example 16, example Part B (04); and Example 17, last formulation (Part A (3) and Part B (4)).  Thus, it is deemed curable dental compositions comprising acidic polymerizable monomers having acidic phosphonic acid groups and urethane bonds comprising urethane dimethacrylate oligomers are known in the art.  
Kengo and Trujillo are analogous art since they are from the same field of endeavor and are concerned with the same problem that improving adhesion of curable dental compositions using polymerizable phosphonic acid (meth) acrylate comprising urethane units.  
Therefore, it would have been within the skill level of an ordinary artisan to produce/make and/or obtain a polymerizable/curable dental composition comprising a (meth) acrylated acidic polymerizable monomer having phosphonic acid groups and at least one urethane bond and heterohydrocarbonyl linkages, as suggested by Kengo, in known curable dental compositions comprising known dental components, such as suggested by Trujillo-Lemon, i.e., compositions comprising polymerizable urethane dimethacrylates oligomers; hydrophilic reactive diluents; initiators, and sensitizers, such as the two part adhesive described in example 17, with a reasonable expectation of obtaining dental adhesives having excellent initial adhesive strength, as well as, high adhesive durability as suggested by Kengo in absence of evidence the contrary and/or unexpected results.  
Regarding claims 2 and 10, it is deemed the hydroxyethyl (meth) acrylate meets the definition of said reactive diluent in claim 10 and is low viscosity, as well as, a liquid monomer.  
Regarding claims 3-4, per example 17 (last formulation in table) as described above the formulation overall (Part A and Part B) comprises 14 pbw of the (meth) acrylated phosphonic (meth) acrylate acidic monomer; 22 pbw of the urethane dimethacrylate oligomer (DDCDMA and UMDA combined); 11 pbw of the hydroxyethyl methacrylate (reactive diluent).  
Regarding claims 5-6 and 9, Trujillo-Lemon sets forth Part A comprises 0.2 wt. of camphorquinone and 0.8 wt. % of an amine accelerator—see example 12 (note under table).  This converts to 0.1 pbw of camphorquinone and 0.4 pbw of said accelerator.  Camphorquinone has an extinction coefficient of 46 L/mol*cm at wavelengths of 469 nm.
Regarding claim 7, Trujillo-Lemon sets forth acylphosphine oxides are useable photoinitiators systems for same dental adhesive compositions—see [0114].
Regarding claim 8, Trujillo-Lemon sets forth amine accelerators/sensitizers, such as N-N-dimethyl aminobenzoate—see [0014].
Regarding claim 13, it is deemed the BisGMA found in the adhesive is a multi-functional (meth) acrylate compound which functions as crosslinking monomer because of its functionality of two (meth) acrylate groups. 
Regarding claims 11-12 and 15-16, Trujillo-Lemon sets forth said adhesives can further comprise additive, such as inhibitors, solvents, fillers (rheology modifiers), pigments or coloring agents, and the like—see [0098]- [0099].
Regarding claim 17, it is deemed the urethane oligomers, DDCDMA and UMDA found in Figure 2 reads on formula II as defined.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear in claim 5, if applicant intends for the composition to further comprise 0.1 pbw to about 8 pbw of a photoinitiator or if applicant intends for the initiator found in claim 1 to be a photoinitiator.  Clarification is requested.
In claim 17, it is unclear in lines 5 and 7, if applicant intends for the phrases/statements/definitions within the parenthesis is intended to be or not to be part of the claim limitations.  
Regarding claim 17, the phrase "preferably" in line 7, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. 
In claim 17, line 9 it is not clear when it is typical or not typical for b between 2 and 6.  Clarification is requested.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation subscript b is an average of greater than one, and the claim also recites typically 2-6 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is deemed an average greater than one (1), as written, has an upper limit of infinity.  Clarification of applicants’ intentions is requested. 

 Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 requires the composition of claim to comprise 0.1 to about 8 pbw of photoinitiator; however, there is not photoinitiator in the composition of claim 1.  Claim 1 comprises an initiator not a photoinitiator. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to expressly teach and/or render obvious the adhesion promoter found in the formula, wherein the X1 group is -NR4-, as defined which results in a (meth) acrylated phosphonic acid derivative comprising a urethane-urea unit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc